BALANCING PROCESS AND DEVICE FOR ROTATING BODY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. 
Applicant argues, “the skilled artisan would not consider Danz X-ray generator to be relevant to solving the problem because the rotating anode of Danz, which is provided in a vacuum sealed glass tube, has a completely different function and operating characteristics as compared to a grinding wheel that is subjected to a different kind of stresses and vibrations.”
Examiner disagrees.  The combination of Danz with Schalk et al. is to teach that it is known in the art to combine a speed detector for determining number of revolutions of a rotating part with a sensor.  The argument regarding the differences in amount of vibrations between a grinding wheel (Shalk) and an X-ray generator (Danz) are not applicable to the combination of references.
Applicant argues, “Danz teaches to provide a speed detecting device for detecting a revolution speed of the (motor driven) rotor… Danz does not teach detecting the revolution speed of the motor because Danz provides absolutely not description of the motor driving the rotor.”
Examiner disagrees.  As stated previously, Danz is used in combination with Schalk et al. to teach a sensor determining revolution speed on a rotating part (rotor, 12) connected to a motor.  Schalk et al. already teaches the sensors connected to the motor (Pg. 8, Para. 1-2).  Previously described, it would have been obvious to one of ordinary skill in the art to combine the detector for revolution speed (Danz) with the encoder taught by Schalk et al. because having another detector provides another data point, creating more accuracy when determining absolute position (Schalk’s goal).  The action goes on to say, since the masses are being detected and are connected to the motors, having an additional sensor for motor revolutions would also aid in pinpointing failure points when sensors/motors go out.
. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grinding machine comprising a grinding wheel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-9, and 13-19 rejected under 35 U.S.C. 103 as being unpatentable over Schalk et al. (WO2009156094A1) in view of Danz (US 20090016489).
Regarding claim 1, Schalk et al. teach a grinding machine, comprising a grinding wheel defining a rotating body (11) and at least one balancing device configured to be associated with said rotating body (11), comprising: at least one unbalance detector (23) configured to measure the unbalance of said rotating body (11) (Fig. 1; Pg. 6, Paragraph 9; Pg. 9, Paragraph 1); 
at least one balancing head (“balancing system”; Pg. 7, Paragraph 3) configured to be firmly housed inside said rotating body (11) and comprising two balancing masses (13) configured to be handled along a handling circumference so as to cancel said unbalance of said rotating body (11), one motor (15) for each one of said two balancing masses (13) configured for handling said balancing mass (13) (Pg. 7, Paragraph 5) (Fig. 1);
	and a transmission mechanism configured for transmitting the motion from the said motor (15) to said balancing masses (13) to connect the motor to the balancing masses (Pg. 7, Para. 5) (Fig. 1);

Referring to the transmission mechanism, it is inherent that the device taught by Schalk et al. includes a transmission mechanism to transmit the motion from a motor to a mass, because Schalk et al. teaches the motor is assigned as a drive unit to each of the masses; therefore a transmission mechanism is essential to connect the two.
As to the coder functionally directly connected with a single motor, because the mass is coupled to the motor, the encoder, mass and motor are all directly coupled (Pg. 8, Para. 2).
Schalk et al. do not teach the displacement sensor configured for detecting the respective number of revolutions of or portions of the motor.
Danz teaches a balancing device configured to be associated with a rotating tool defining a rotating body (6, 8), comprising (Fig. 1; [0001]):
at least one unbalance detector (28) configured to measure the unbalance of said rotating body (8) ([0032]; Fig. 1);

and a transmission mechanism (6) configured for transmitting the motion from the said motor (not shown, refer to as 12) to said balancing masses (24) ([0029] line 3; [0030] lines 6-8; Fig. 1);
said at least one of said balancing heads (balancing rings) comprising and at least one position sensor ([0031] lines 4-6) configured to detect, at each instant, the absolute position ([0020]) of each of said balancing masses (24) along the handling circumference, each of said at least one position sensor comprising a displacement sensor (encoder device, [0020]) configured to verify the handling and displacement of said masses (24) and being an encoder, and a speed detecting device configured for detecting the actuation and the respective number of revolutions of or portions of the motor-driven rotor (claim 22), and reference sensor to determine the position of said masses with reference configured to the remaining portion of said balancing head ([0020]), for at least one mutual angular position ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed detector for determining the number of revolutions of the rotor (directly coupled and driven by the motor), taught by Danz, with the encoder (19) taught by Schalk et al. because having another detector provides another data point, creating more accuracy when determining absolute position.  Since the masses are being detected and are connected to the motors, having an additional sensor for motor revolutions would also aid in pinpointing failure points when sensors go out.  Because the detecting functionality of the number of revolutions would be combined with the encoder (19), it would not be on the fixed portion of the device, rather it would be located on the balancing head.


    PNG
    media_image1.png
    507
    569
    media_image1.png
    Greyscale

Regarding claim 3, Schalk et al. in view of Danz teach the grinding machine according to claim 1, wherein said displacement sensor encoder (19) functionally connected with one od said motor (15) (Schalk et al., Fig. 1; Pg. 8, Paragraph 2).
Regarding claim 5, Schalk et al. in view of Danz teach the grinding machine according to claim 1, further comprising a control card (25) to receive entry signals from said position sensor coupled to at least one of said motors and at least two electric wires (Pg. 8, Paragraph 6) to transfer the signals from a plurality of said control cards at the outside of said device (Schalk et al., Fig. 1). 
Regarding claim 6, Schalk et al. in view of Danz teach the grinding machine according to claim 5, wherein said control card (25) converts the signals received from said position sensors (17) from analogical to digital, so as to realize a network made of said control cards connected by said electric wires (Schalk et al., Fig. 1; Pg. 8, Paragraph 2, 6).
Regarding claim 7, Schalk et al. in view of Danz teach the grinding machine according to claim 1, wherein said rotating body (11) defines a rotation axis (Pg. 5, Paragraph 6); said balancing device 
Regarding claim 8, Schalk et al. in view of Danz teach the grinding machine according to claim 7, in which said detection means comprise at least one magnet (“magnetized segments”; Pg. 10, Paragraph 5) and one Hall sensor (51) (Schalk et al., Fig. 2).
Regarding claim 9, Schalk et al. in view of Danz teach the grinding machine according to claim 1, comprising two of said balancing heads (Pg. 5, Paragraph 6; “may comprise a plurality of balancing means adapted to be arranged at locations spaced apart along the axis of rotation of the unit for performing multi-level balancing”) arranged side-by-side along the same axis to balance dynamic unbalances (Schalk et. al).
Regarding claims 13 and 14, Schalk et al. in view of Danz teaches all the limitations as shown in the rejection of claims 1, 3 and 5-10. 
Regarding claim 15, Schalk et al. in view of Danz teach a balancing process for using the grinding machine of claim 1 configured to be associated with a rotating tool defining a rotating body (11), comprising: a measurement phase in which unbalance of a rotating body (11) is measured (Pg. 4, Paragraph 5), a balancing phase in which two balancing masses (13) are handled so as to cancel said unbalance of said rotating body (11); wherein at said measurement phase the absolute position (Pg. 3, Paragraph 2) along the handling circumference of said balancing masses is measured, which performs the balancing of said unbalance; and wherein at said balancing phase, said balancing masses are directly handled from the initial position to said position which performs the balancing of said unbalance (Pg. 4, Paragraph 6) (Schalk et al., Fig. 1). 
Regarding claim 16, Schalk et al. in view of Danz teach the grinding machine according to claim 11, wherein said rotating body (11) defines a rotation axis; at said measurement phase, an angular 
Regarding claim 17, Schalk et al. in view of Danz teach wherein each sensor (s1, s2, 22, 26) is located between the motor (not shown, refer to as 12) and the transmission mechanism (6) to be axially aligned together with the respective said motor (Danz, Figs. 1-2; see annotated Fig. below).
Schalk et al. in view of Danz does not teach wherein the encoder is located between the motor and the transmission mechanism.
Because Danz does not disclose where the encoder is positioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the encoder relatively near the other sensors taught by Danz, and close to the masses being detected in Schalk et al. in view of Danz, because all other sensors taught by Danz are located between the transmission mechanism and motor.  Further, it would be obvious to place the encoder axially aligned with the motor (as shown by the other sensors), because the encoder detects absolute position of the masses being rotated by the motor (Danz, [0020]).
Regarding claims 18 and 19, Schalk et al. in view of Danz teaches all the limitations as shown in the rejection of claim 17.


    PNG
    media_image2.png
    432
    712
    media_image2.png
    Greyscale

Regarding claim 20, Schalk et al. in view of Danz teach the grinding machine according to claim 6, wherein each said encoder (19) is located between the motor (15) and the transmission mechanism (see claim 1, refer to as 27) to be axially aligned together with the respective said motor (15), wherein said rotating body (11) defines a rotation axis (‘x’ at center of 21) (Schalk et al., Fig. 1);
said balancing device comprising detection means to measure the angular position of said rotating body (11) with respect to said rotation axis (Schalk et al., Page 3, para. 4; Page 10, para. 2-4); 
wherein said at least one motor (15) handles said balancing masses (13) as a function of said angular position, in which said detection means comprise at least one magnet and one Hall sensor, wherein the balancing device comprises a rotating portion integrally bound to an inside of the rotating body (11) (Schalk et al., Page 10, para. 2-4; see annotated Fig. 1);
and wherein the motor (15) for moving the masses (13) is inside the rotating portion (Schalk et al., Fig. 1; see annotated Fig. 1).
the encoder between the motor and the transmission mechanism to be axially aligned, as spindle (11) rotates, there is a portion wherein all three components align.
Regarding claim 21, Schalk et al. in view of Danz teach wherein the grinding machine comprises a rotating portion integrally bound to an inside of the rotating body (11) (Schalk et al., Fig. 1; see annotated Fig. 1); 
and wherein the motor (15) for moving the masses (13) is inside the rotating portion (Schalk et al., Fig. 1; see annotated Fig. 1).
Regarding claim 22, Schalk et al. in view of Danz teach wherein the grinding machine comprises a rotating portion integrally bound to an inside of the rotating body (11) (Schalk et al., Fig. 1; see annotated Fig. 1); 
and wherein the motor (15) for moving the masses (13) is inside the rotating portion (Schalk et al., Fig. 1; see annotated Fig. 1).
Regarding claim 23, Schalk et al. in view of Danz teach wherein the grinding machine comprises a rotating portion integrally bound to an inside of the rotating body (11) (Schalk et al., Fig. 1; see annotated Fig. 1); 
and wherein the motor (15) for moving the masses (13) is inside the rotating portion (Schalk et al., Fig. 1; see annotated Fig. 1).

    PNG
    media_image3.png
    503
    714
    media_image3.png
    Greyscale

Schalk et al., annotated Fig. 1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trionfetti EP409050 teaches a rotating mass dynamic balancer for a grinding wheel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723